Citation Nr: 1411933	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 2, 2007, for the assignment of a 10 percent evaluation for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran had active service from May 1990 to November 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for an acquired psychiatric disorder and increased the Veteran's disability rating for his service-connected low back disability to 10 percent, effective July 2, 2007.  The Veteran filed a notice of disagreement in April 2008 for the denial of service connection for an acquired psychiatric disorder, and for the effective date that was assigned to the 10 percent disability rating for the Veteran's service-connected low back disability. 

Subsequently, in a January 2011 letter, the Veteran's representative requested to have the Veteran's claims file transferred to the RO in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In August 2011, the Board remanded the issues for further development.   

In June 2012, the Appeals Management Center (AMC) granted service connection for major depressive disorder and assigned a 30 percent disability evaluation, effective July 24, 2007.  As this represents a full grant of the benefit sought, this matter is no longer on appeal.  


FINDINGS OF FACT

1. In rating decision issued in December 1995, the RO continued to rate the Veteran's low back disability as noncompensable.  

2. The Veteran did not file a notice of disagreement with the assigned effective date or submit additional relevant evidence within one year of the December 1995 letter notifying him of the rating decision; and the effective date became final.

3. The date of receipt of his next communication with the RO indicating a desire for an increased rating for the back disability was July 24, 2007. 

4. The earliest an increase in disability resulting for service-connected low back disability is factually ascertainable is on July 2, 2007. 


CONCLUSION OF LAW

The criteria for an effective date earlier than July 2, 2007 for the assignment of a 10 percent rating for a low back disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran was specifically notified of the requirements necessary to establish entitlement to an earlier effective date for the grant of the increased rating in a May 2009 letter.  In addition, he was notified of all elements of Dingess notice, including the disability-rating and effective-date elements of the claim, by the letter. 

VCAA notice should be given before an initial AOJ decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of an October 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317   (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

In August 2011, the Board remanded the claim to obtain treatment records from the Tampa and Milwaukee VA Medical Centers (VAMCs) from 1995 to July 2, 2007.  All treatment records from these facilities were obtained and associated with the claims file, which include a record dated in September 1995 and treatment beginning in June 2007.  As the Veteran indicated during his Board hearing that he did not seek treatment for his low back disability during this time, VA has obtained all relevant records of VA treatment reported by the Veteran.  Cf. Stegall v. West, 11 Vet App 268 (1998).
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


II. Criteria & Analysis

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation. 

In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2013); see VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.15, 3.400(o)(2). 

The Veteran seeks an effective date earlier than July 2, 2007, for the assignment of a10 percent rating for his low back disability.

By way of history, in a March 1994 determination letter, the Veteran was notified that his compensation benefits would be suspended, effective June 1, 1994, if he did not respond to the letter within 60 days or report for a rescheduled examination.  This was due to the Veteran having failed on two occasions to report for Compensation and Pension examinations to address the severity of this condition

In May 1995 correspondence, the Veteran essentially requested to have his low back examined in order to show that he would be able to re-enlist in the military. 

He was provided an examination in September 1995.  During the examination, the Veteran stated he had "absolutely no pain or complaints in the low back or legs since 1991." Neurologic testing and radiologic interpretation were normal and a diagnosis of "old resolved back strain" was provided. 

Based on the September 1995 VA examination findings, in a rating decision issued in December 1995, the RO continued to rate the Veteran's low back disability as noncompensable.  In the December 1995 notice letter, the Veteran was provided with a letter that explained to him his appeal rights.  

As the Veteran did not appeal the decision and new and material evidence pertinent to the Veteran's claim was not received by VA or constructively in its possession within one year of the December 1995 rating decision, it became final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

VA treatment records from the Tampa and Milwaukee VA Medical Centers (VAMCs) were requested for the period from 1995 through July 2, 2007; however, there were no treatment records reflecting complaints or treatment related to his low back disability.

Overall, the record is devoid of any evidence that can be construed as a claim regarding the disability evaluation assigned to the Veteran's service-connected low back disability between the last final decision issued in December 1995 and the current informal claim filed on July 24, 2007.  Therefore, VA must consider whether there is any medical evidence between July 24, 2006 and July 24, 2007, making it factually ascertainable that the Veteran's back disability was 10 percent disabling. 38 U.S.C.A. § 5110(b) (2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

VA medical records show that on July 2, 2007, the Veteran reported constant low back pain.  Subsequent records showed treatment for complaints of ongoing low back pain.

On July 24, 2007, the Veteran filed an informal claim requesting an increased rating for his service-connected low back disability.  A VA examination was provided in February 2008; and, based on the findings of the examination, the disability rating for the Veteran's back disability was increased from 0 percent to 10 percent and made effective July 2, 2007, the date in which a VA treatment record first documented the Veteran's reports constant low back pain.  The Board has considered the Veteran's contentions voiced at his May 2011 hearing that he had experienced back pain during the period of 1995 through 2007, but due to psychiatric issues and the death of his father, he did not pursue treatment for his pain.  However, as the Veteran reported on the July 2, 2007 VA treatment record that his low back pain began only two weeks prior, the Board finds his contentions not credible.  In this case, there is no other evidence within one year of the receipt of claim for an increased rating for a low back disability reflecting diagnosis or treatment of the Veteran's low back disability other than the July 2, 2007 treatment record.  Thus, no earlier rating is assignable on a factually ascertainable basis.  Additionally, the Board also notes that there is no document of record that could constitute and earlier claim for an increased rating for a low back disability upon which an earlier effective date could be granted.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to an effective date prior to July 2, 2007, for the assignment of a 10 percent evaluation for a low back disability, is denied.




____________________________________________
J.A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


